ACCEPTED
                                                                                                                                   05-15-00017-CV
                                                                                                                        FIFTH COURT OF APPEALS
                                                                                                                                   DALLAS, TEXAS
                                                                                                                              5/20/2015 3:55:56 PM
                                                                                                                                        LISA MATZ
                                                                                                                                            CLERK



 COBB MARTINEZ WOODWARD

                                                                                                         FILED IN
William D. Cobb, Jr.                                                                              5th COURT OF214.220.5274
                                                                                                                 APPEALSI direct fax
214.220.5201                                                                                          DALLAS,wcobb@cobbmartinez.com
                                                                                                               TEXAS
                                                                                                  5/20/2015 3:55:56 PM
                                                         May 20, 2015                                   LISA MATZ
                                                                                                          Clerk

Lisa Matz
Clerk of the Court
Fifth Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658

           Re:         James David Horton and Robbie Lesa Horton v. Brooke Daves
                       Cause No. 05-15-00017-CV; 5th Court of Appeals

Dear Ms. Matz:

        Pursuant to the Court's letter dated April 14, 2015, please be advised that, William D.
Cobb, Jr., will be presenting oral argument on behalf of Brooke Daves in the above matter set
for argument on May 27, 2015 at 11:00 a.m.

           If you have any questions, please do not hesitate to give me a call.

                                                                         Sincerely,

                                                                                      LA
                                                                         William D. Cobb, Jr.

WDC/lb/137649




       Attorneys & Counselors 1700 Pacific Avenue, Suite 3100, Dallas, Texas 75201 P: 214.220.5200 F: 214.220-5299 cobbmartinez.com